DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restriction
Applicant’s election without traverse of group 1 in the reply filed on May 6, 2021 is acknowledged.
Claims 26, 27 and 31 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on May 6, 2021.

Claim Objections
Claim 9 is objected to because of the following informalities: the dependency of this claim is improper because there is no claim 8(a); claims are numbered as integers.  The examiner recognizes the limitation of the claim is related to option (a) of claim 8, but the claim should be amended appropriately.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12, 14, 17 and 22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Claim 12 recites the limitation "the loops" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
With regard to claim 14, the metes and bounds of the claim cannot be determined due to the recitation that the linker is chemically modified. Since the linker is not limited to nucleotide linkers, it is unclear how a chemically modified non-nucleotide linker would be distinguished from an unmodified non-nucleotide linker. 
Claims 17 and 22 are indefinite because it is unclear whether or not the limitations in the parenthetical phrases are part of the claims.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, 7, 8, 10, 13, 14, 17-20 and 24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gryaznov (WO 2015/153975, cited on IDS).
Gryaznov teaches at pages 1-2 stable self-assembling nucleic acid nanostructures comprising a plurality of oligonucleotides linked with a plurality of G-quadruplex forming nucleic acids and a plurality of G-quadruplex stabilizing domains linked to the G-quadruplex forming nucleic acids, wherein the oligonucleotides, the G-quadruplex forming nucleic acids and the G-quadruplex stabilizing domains form a plurality of G-quad structures. Exemplary nanostructures are shown in the figures and include a G-quadruplex forming nucleic acid satisfying limitation (b) of instant claim 8. At page 19 Gryaznov teaches the oligonucleotide is an inhibitory nucleic acid such as an antisense molecule that inhibits expression of a protein. The oligonucleotides may be linked to another compound such as a therapeutic or diagnostic compound. An exemplary therapeutic compound is an antigen. For instance, the oligonucleotides may be conjugated to a linker via the 5' end or the 3' end or via an internal nucleotide.
Gryaznov teaches at pages 24-25 the oligonucleotides can be modified at the sugar moiety, the phosphodiester linkage, and/or the base. Modifications of sugar moieties can include replacement of a hydroxyl group with a halogen, a heteroatom, or an aliphatic group, and can include functionalization of the hydroxyl group. Modification of sugar moieties can include 2'-O-methyl nucleotides, which are referred to as "methylated." Modified sugar moieties may be present at some or all of the sugar residues. Modified ribonucleotides can contain a non-naturally occurring base or can have the phosphodiester group connecting to adjacent ribonucleotides replaced by a modified group, such as a phosphorothioate group. 

The nanostructure may be composed of multiple units having the same G-quadruplex forming nucleic acid or alternatively may have two or more different types of G-quadruplex forming nucleic acids. The ability to form stable hydrogen bonds can be altered by manipulating the G-chemistry, which can be accomplished in a variety of ways. For instance modifications can be made to the nucleotide or to the internucleotide linkage. The G-quadruplex forming nucleic acids may have a phosphodiester internucleotide linkage or a modified internucleotide linkage such as phosphorothioate, phosphoramidate, and/or thiophosphoramidate linkages. The use of phosphoramidated and/or thiophosphoramidate linkages in the G-quadruplex forming nucleic acids helps enhance the thermodynamic stability of the G-quad. At page 14 Gryaznov teaches the use of guanosine analogues, a guanosine-like nucleotide having a chemical modification involving the guanine base, guanosine nucleoside sugar, or both.  
Gryaznov teaches at page 27 the nanostructures of the invention use linkers. The linkers may be linkers between nucleic acids, including standard phosphodiester internucleotide linkages as well as modified internucleotide linkages. The linkers may also be non-standard nucleotidic linkages that link nucleic acids with other nucleic acids or with other compounds such as proteins or G-quadruplex stabilizing domains. The .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 5, 7-10, 12-14 and 17-24 are rejected under 35 U.S.C. 103 as being unpatentable over Gryaznov as applied to claims 1, 3, 7, 8, 10, 13, 14 and 17-24 above, and further in view of Albaek et al. (US 2015/0368642, cited on IDS).
The teachings of Gryaznov are described in the previous rejection. Gryaznov does not specifically teach that the G-quadruplex structure comprises 4 G trimers or comprises non-nucleotide linkers, or that a ligand is attached to the G-quadruplex structure.
Gryaznov does not teach a G-quadruplex having exactly 4 G trimers, but does illustrate in figure 4B (designated as monomer basket) that a G-quadruplex can be formed from a repeating unit having 3 G residues separated by other nucleotides. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to produce the compounds taught by Gryaznov with a G-quadruplex having the sequence recited in instant claim 9. The 
With regard to claim 12, Gryaznov does not specifically teach the G-quadruplex structure comprises non-nucleotide linkers, but the person of ordinary skill in the art would find it obvious to include such compounds because Gryaznov specifically contemplate the use of non-standard nucleotidic linkages or spacer sequences such as HEG or PEG that link nucleic acids with other nucleic acids. 
With regard to claims 21-23, while Gryaznov does not specifically teach a ligand is conjugated to the G-quadruplex portion of the compound, the reference teaches the presence of a therapeutic or diagnostic agent such as an antigen and further specifically teaches at paragraph 110 the invention is intended to be used for delivery of nanostructures to a subject for therapeutic and/or diagnostic use. The person of ordinary skill in the art would recognize that a therapeutic or diagnostic agent can be placed on any portion of a compound that will allow its delivery to a cell, therefore conjugating the agent to the antisense portion or the G-quadruplex and to any portion of the nucleotide (base, sugar or phosphate) is a matter of simple design choice that, in the absence of unexpected results, would be obvious to the person of ordinary skill in the art.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to produce the nanostructures of Gryaznov with an antisense oligonucleotide having a gapmer or mixmer design. The person of ordinary skill in the art would have reason to do so and would expect success because Albaek et al. demonstrate that the use of gapmer and mixmer motifs in antisense oligonucleotides is routine in the art.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tracy Vivlemore whose telephone number is (571)272-2914.  The examiner can normally be reached on Mon-Fri 7:30-4:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ram Shukla can be reached on 571-272-0735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Tracy Vivlemore
Primary Examiner
Art Unit 1635




/Tracy Vivlemore/Primary Examiner, Art Unit 1635